—Judgment, Supreme Court, New York County (William Wetzel, J.), rendered May 28, 1997, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict, specifically as to the element of intent to sell, was not against the weight of the evidence, based on the testimony of an experienced officer’s binocular observations of defendant’s apparent sale of small transparent bags to a customer for cash. We see no reason to disturb the jury’s credibility determinations. Concur — Ellerin, P. J., Wallach, Lerner and Friedman, JJ.